Citation Nr: 1448822	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-28 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Mr. Lorenzo Tijerana, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION


J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to July 1967, and he had additional service in the Navy Reserves. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Houston, Texas (RO), which in pertinent part denied the benefits sought on appeal. 

In August 2014, the Veteran and his wife testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND


Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims remaining on appeal. 

Hearing Loss and Tinnitus Claims 

During the August 2014 Board hearing, the Veteran identified outstanding records of audiology results from his place of civilian employment at Kelly Air Force Base (AFB) in San Antonio.  The Veteran reported that his hearing acuity was tested every two years during his employment.  Accordingly, an attempt should be made to obtain the any occupational treatment records and examination reports pertaining to the Veteran from the Kelly AFB, to specifically include any records of audiology treatment and/or evaluation.

A remand is also needed to obtain an addendum medical statement to the report of a February 2010 VA audiology examination report.  The examination report shows current diagnoses of right ear hearing loss and tinnitus.  Based on a review of the Veteran's service treatment records, the February 2010 VA examiner, in pertinent part, found that the Veteran had "normal hearing" at the time of his July 1967 discharge examination.  Upon review of the July 1967 discharge examination report findings, the Board notes that the VA examiner may have been based on an incorrect reading of the July 1967 discharge examination report.  In doing so, the VA examiner failed to discuss the shift in the Veteran's hearing acuity from his enlistment until his separation from service.  

Notably, the standard for measuring auditory thresholds changed as of October 1967, after the Veteran's discharge from service.  If a set of auditory threshold values were measured at that time under the old standard (using American Standards Association (ASA) units), then failure to add the conversion factor to convert these findings to the new standard (International Standard Organization (ISO) units) could result in an error in determining the extent of any hearing loss.  In most cases, this error, basically, underestimates the extent of any hearing loss. 

After converting the values (reported in ASA units) for auditory thresholds in the  July 1967 service discharge examination report to the new standard (ISO units), the converted values do not appear to show that the Veteran had right ear hearing loss disability as defined by VA at 38 C.F.R. § 3.385 when he separated from service. That being said, when the findings from the 1967 examination report are converted, they show a decrease in hearing acuity in the right ear from the December 1964 enlistment examination report which reflects 15/15 on whispered voice.  See Hensely v. Brown, 5 Vet. App. 155 (1993).  With evidence of suggesting a decline in the Veteran's right ear hearing acuity, the 2010 VA examiner's statement characterizing the findings of the 1967 examination as normal may not be exactly accurate.  Also, it is unclear as to whether the examiner performed the conversion from ASA units to ISO units.

A remand is necessary to obtain an addendum medical statement to the 2010 VA examination report from the VA examiner, or an appropriate specialist, that takes into consideration the fact that there was some degree of hearing loss shown at the 1967 separation examination after converting the recorded audiology findings from ASA units to ISO units.  The VA examiner should be asked to comment on this information and provide a medical opinion as to whether the Veteran's any current hearing loss disability is etiologically related to his period of service.  

With respect to the Veteran's tinnitus claim, the 2010 VA examiner stated that the Veteran's tinnitus was etiologically related to his hearing loss.  As the VA audiology examiner indicated that tinnitus is a symptom of hearing loss, the claim seeking service connection for tinnitus is inextricably intertwined with the bilateral hearing loss claim, and the Board will remand the tinnitus claim to adjudication it at the same time as the bilateral hearing loss claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Obstructive Sleep Apnea 

The Veteran seeks entitlement to service connection for obstructive sleep apnea, to include as secondary to his service-connected adjustment disorder with anxiety.  The Veteran has submitted lay statements and testimony that he had sleep problems since his period of service, and he has submitted articles that related sleep apnea to mental health symptoms.  As his treatment records include a diagnosis of sleep apnea, an examination to secure an opinion as to whether such is etiologically related to his period of service, to include as caused or aggravated by his service-connected disability is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all occupational medical and audiology treatment records and evaluations pertaining to the Veteran from the Kelly AFB in San Antonio, Texas dating through the duration of his reported civilian employment.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Arrange for the Veteran's claims folder to be reviewed by an appropriate specialist for the purpose of preparing an addendum to the February 2010 VA examination report that addresses whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's has a current hearing loss disability is related to his period of service, to include his claimed in-service noise exposure. 

The VA examiner should indicate in his or her report whether or not the claims file was reviewed.  The VA examiner should indicate that she or he has reached this conclusion after converting the recorded July 1967 audiology findings from American Standards Association (ASA) units to International Standard Organization (ISO) units, and noting that the results demonstrate a decline in hearing acuity since his entrance into service. 

The VA examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

3.  Arrange for the Veteran to be examined by an appropriate specialist to determine the likely etiology of his obstructive sleep apnea.  The examiner must review the Veteran's claims file, including this remand, in conjunction with the examination.  

Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Is it at least as likely as not (a 50% or better probability) that it is related to his service?  If not, is it at least as likely as not (a 50% or better probability) that the Veteran's sleep apnea is caused or aggravated by his service-connected acquired psychiatric disorder? 

(b) If the examiner finds that the Veteran's sleep apnea was not caused, but was aggravated by his service connected acquired psychiatric disorder, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

The VA examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

4.  Thereafter, readjudicate the Veteran's claims of service connection for right ear hearing loss, tinnitus and obstructive sleep apnea.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



